EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryann H. Beck (Reg No. 68,635) on 06/03/2022.

The application has been amended as follows: 

14. (Currently Amended) A respiratory gas sensor system for measuring a respiratory gas component, the respiratory gas sensor system comprising:
an airway adapter providing a measurement chamber for respiratory gases, wherein the airway adapter includes a color indicator that is one of a predefined set of colors;
a gas analyzer configured to fit with the airway adapter and measure a respiratory gas component concentration in the measurement chamber, the gas analyzer including: 
a light source configured to emit light onto the color indicator, wherein the light source is separate from an emitter used to measure the respiratory gas component in the measurement chamber; 
a color detector configured to detect light reflected by the color indicator so as to identify color information, wherein the color detector is separate from a detector used to generate radiation measurement data regarding 
a controller configured to automatically identify a zero-point value based on the color information, and then to utilize the zero-point value to determine the respiratory gas component concentration.

Claims 1-13 are allowable. Claims 14-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II, as set forth in the Office action mailed on 09/15/2021, is hereby withdrawn and claims 14-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest a gas analyzer for measuring a respiratory gas component including “a light source separate from the emitter configured to emit light onto a color indicator, wherein the color indicator is one of a predefined set of colors; a color detector separate from the IR detector configured to detect light reflected by the color indicator so as to identify color information; and a controller configured to determine a respiratory gas component concentration within the measurement chamber based on the color information and the radiation measurement data”.

Regarding Claim 14, the prior art of record fails to disclose, teach, or suggest a respiratory gas sensor for measuring a respiratory gas component including “an airway adapter providing a measurement chamber for respiratory gases, wherein the airway adapter includes a color indicator that is one of a predefined set of colors; a light source configured to emit light onto the color indicator, wherein the light source is separate from an emitter used to measure the respiratory gas component in the measurement chamber; a color detector configured to detect light reflected by the color indicator so as to identify color information, wherein the color detector is separate from a detector used to generate radiation measurement data regarding the respiratory gas component in the measurement chamber; and a controller configured to automatically identify a zero-point value based on the color information, and then to utilize the zero-point value to determine the respiratory gas component concentration”.

In both cases, among other things, there is provided the use of both color data and radiation measurement data in order to arrive to information regarding the respiratory gas component.  Most of the available prior art use one method or the other but do not appear to combine both pieces of data in order to arrive to a determination of respiratory gas component concentration as claimed.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685